Title: To George Washington from Colonel Samuel Drake and Lieutenant Colonel Johannes Hardenbergh, 6 August 1776
From: Drake, Samuel,Hardenbergh, Johannes
To: Washington, George



May it please your Excellency
Camp at Greenwich [N.Y.]6th August 1776

It is with Reluctance we presume to Approach your Excellency with Complaints at this Critical period. Nevertheless our duty to the men under our care & Command Compell us to that Measure. We Observe with much concern the Order of Yesterday for the March of our Brigade into the City but we have much Reason to believe that Misinformation as well as Misrepresentations made to your Excellency has Occasiond that Order, which Order (if Consistant with the Good of the Service) we wou’d wish to have Suspended, at the Same time we can Assure your Excellency that we allways mean to Obey your Orders with Chearfullness but from a tender regard to the health of the Troops under our Command & the Inconvienience it will Subject them to, by being Again Crouded into Houses in Town which we are Sensible has been very predjiducial to their Health. your Excellency must be Sensible that when we march’d to the Incampment We found it in Exceeding bad Order but by the Industry of the men they have now provided Comfortable

Quarters for the Season, are Satisfy’d with their Situation, & the Sick are daily turning out from the Hospital for Duty, However as they have entirely Devoted themselves to the Cause of their Country, they are Resolv’d to Submitt unless your Excelly Shall think propper to Suspend the Order, with regard to the two Regiments who are Intirely Composd of People from the Country (but if it be Consistant) that we may be Continued on the Ground & our places Supplyd by Some Other Regts now in Quarters in Town which we shall ever Esteem a favour Confered on your Excellencys Most Obedt & verry Hble Servts in Behalf of the Off[i]cers

Saml Drake Colo
Johs Hardenbergh Lt Col.

